Citation Nr: 9916172	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to payment of amounts represented by two VA 
compensation checks, in the amounts of $21,632 and $1,056, 
which were unnegotiated at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Arthur W. Decker, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1944.  He died in November 1989, and his widow died 
shortly thereafter.  The appellant is the veteran's daughter 
and also the representative of his estate.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1993 RO decision which denied the 
appellant's claim for amounts represented by two VA 
compensation checks which were unnegotiated at the time of 
the veteran's death.  A personal hearing was held before a 
member of the Board in November 1995.  That Board member 
subsequently left the Board, and the appellant stated that 
she did not want an additional Board hearing conducted by 
another Board member.


FINDINGS OF FACT

1.  For many years prior to his death, the veteran was 
entitled to service-connected disability compensation 
benefits, and he was rated incompetent.

2.  Payment of the veteran's compensation (including 
retroactive payments) was made to a fiduciary (legal 
custodian), Chai Home for Adults, where the veteran resided 
in 1989, in the form of two checks, in the amounts of $21,632 
and $1,056 (the smaller amount being for the month of 
November 1989).

3.  The veteran died in November 1989, and Chai Home returned 
the checks (which were never negotiated) to the VA.

4.  The veteran's widow paid for his final expenses; and the 
veteran's widow died in January 1990.  The veteran has no 
surviving dependent parents, and his only child is the 
appellant who is an adult.

5.  The appellant is also administratrix of the veteran's 
estate, and she claims entitlement to the amount of the 
veteran's two unnegotiated and canceled compensation checks.


CONCLUSION OF LAW

The appellant, in her capacity of representative of the 
veteran's estate, is legally entitled to the amount of 
unnegotiated compensation check for $21,632; but she is not 
entitled to the amount of the unnegotiated compensation check 
for $1,056 for the month of the veteran's death.  38 U.S.C.A. 
§§ 5121, 5122 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1000, 
3.1003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1942 to 
December 1944.  He died in November 1989.  During his 
lifetime, service connection was established for a 
psychiatric disorder, rated 100 percent disabling from 1949 
until his death.  The veteran was married and had one child 
(the appellant) who was born in 1949.  He was also rated as 
being incompetent, and his disability compensation was paid 
to designated fiduciaries, including institutions where he 
resided.  Part of his benefits were subject to an 
apportionment, payable to his wife.

Initially, the veteran's spouse was the fiduciary payee 
(legal custodian), then his daughter (the appellant) was the 
custodian, and in 1989, when the veteran began living at the 
Chai Home for Adults, that facility became the custodian, and 
the veteran's payments were sent to such facility.

The veteran's death certificate shows that he died on 
November [redacted], 1989.  

In November 1989, the Chai Home returned two uncashed VA 
compensation checks to the RO.  One check included a 
retroactive payment in the amount of $21,632, and one check 
was in the amount of $1,056 and was for the month in which 
the veteran died.  Such checks were not reissued.

The file indicates that the veteran's widow bore the expense 
of his final sickness and burial.  There are no dependent 
parents of the veteran.  The veteran's widow died in January 
1990.

By a letter dated in September 1991, the appellant's attorney 
requested information regarding VA benefits payments which 
had never been received by the veteran's daughter, who he 
said was formerly the veteran's legal custodian and was 
currently the administratrix of his estate.  In a January 
1992 telephone contact, the appellant's attorney requested 
that the RO reissue the veteran's uncashed benefits checks 
(which were returned by the Chai Home) and make them payable 
to the veteran's estate.

By letters dated in January 1992, the appellant and her 
attorney reiterated the request for payment of the amounts 
represented by VA benefits checks which were unnegotiated at 
the time of the veteran's death, and indicated that the 
appellant was her parents' sole heir.  

In June 1993, the appellant submitted an application for 
reimbursement from accrued amounts due a deceased 
beneficiary.

In a September 1993 decision, the RO denied the appellant's 
claim for accrued benefits.

By a statement dated in March 1994, the appellant asserted 
that the RO wrongfully issued the veteran's VA benefits 
checks to the Chai Home, that such checks were returned, 
uncashed to the RO, and requested that such checks be 
reissued and made payable to her.

At a November 1995 Travel Board hearing, the appellant 
reiterated many of her assertions.  She said she stopped 
receiving payments on behalf of the veteran in 1986, and 
testified that the checks which were sent to and returned by 
the Chai Home were never reissued to her.

II.  Analysis

The relevant facts are not in dispute, and it is the law, 
rather than an interpretation of the evidence, which governs 
the outcome of this case.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The law provides that accrued benefits (periodic monetary 
benefits from the years preceding the veteran's death which 
are due and unpaid at the time of death) shall be distributed 
in an order of precedence.  Upon the veteran's death, such 
benefits are paid to the first living person listed:  1) the 
veteran's spouse; 2) his children in equal shares; 3) his 
dependent parents; 4) the person who bore the expense of his 
last sickness and burial (to the extent of expenditure for 
same).  "Child" for this purpose means a child under 18, a 
child who became permanently incapable of self-support prior 
to age 18, and an unmarried child between the ages of 18 and 
23 who is attending school.  Among requirements for accrued 
benefits are that a claim must be filed within the year after 
the veteran's death, and payment is limited to benefits which 
accrued within two years before death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

However, different rules apply with regard to disposition of 
the amount represented by VA benefits checks which were 
issued but not negotiated prior to a veteran's death.  Upon 
the death of the veteran, the checks are to be returned to 
the issuing office and canceled.  The amount represented by 
the returned checks are to be paid to the living person in 
the order of precedence for accrued benefits (see above) 
except that the total amount shall not include any payment 
for the month in which the payee died.  Payment is not 
precluded to a claimant having a lower order of precedence if 
persons having a higher order of precedence are deceased at 
the time the claim is adjudicated.  Any amount not paid under 
the distribution precedence rules shall be paid, upon 
settlement by the General Accounting Office, to the estate of 
the deceased veteran provided the estate will not escheat.  
There is no time limit for filing a claim for payment of the 
amount of unnegotiated checks, nor is there a limit on the 
retroactive period for which payment may be made.  
38 U.S.C.A. § 5122; 38 C.F.R. § 3.1003; VAOPGCPREC 22-92.

Chai Home was the payee of the veteran's compensation 
benefits, but only in a fiduciary relationship of legal 
custodian due to the veteran's incompetency.  See 38 C.F.R. § 
13.58.  When the veteran died, Chai Home's fiduciary payee 
role expired, and it had no independent authority to accept 
the veteran's disability benefits for its own interests, and 
Chai Home properly returned the uncashed to the VA for 
cancellation.  Id.  There were two returned checks:  one in 
the amount of $21,632 (which included retroactive payments), 
and one in the amount of $1,056 (which was for the month of 
November 1989).  The latter check, in the amount of $1,056, 
represents payment for the month of death, to which the 
veteran was not entitled. That amount was therefore not 
"due" to the veteran.  Id.  Hence, the amount represented 
by that check is not payable to the appellant.

The amount represented by the other returned check (in the 
amount of $21,632) becomes subject to distribution under the 
order-of-precedence distribution rules for accrued benefits, 
and any sum not so distributed is paid to the veteran's 
estate, upon settlement by the General Accounting Office, 
unless the estate would escheat.  Id.  The appellant is not a 
proper recipient under the accrued benefits distribution 
rules.  She is an adult child of the veteran, not a "child" 
as defined for accrued benefits purposes, and she did not 
personally bear the veteran's final expenses.  There are no 
other proper recipients under the accrued benefits 
distribution rules; the veteran's widow is deceased; there 
are no dependent parents of the veteran; and the person who 
bore the expense of the veteran's last sickness and burial 
(the veteran's widow) is deceased.  

Thus, the amount of the $21, 632 unnegotiated compensation 
check is to be paid, upon settlement with the General 
Accounting Office, to the veteran's estate, unless the estate 
would escheat.  Id.  As the appellant is an heir (and only 
heir) of the veteran's estate, the estate will not escheat.  
Moreover, as the appellant is the administratrix of the 
veteran's estate, she is entitled (in her capacity of estate 
representative) to the amount of the $21, 632 check.  To this 
extent, the benefit sought on appeal is granted.






ORDER

The appellant's claim for payment of the the amount 
represented by the veteran's unnegotiated compensation check 
for $21,632 is granted; this amount is to be paid to the 
appellant in her capacity of representative of the veteran's 
estate, upon settlement with the General Accounting Office.

The appellant's claim for payment of the amount represented 
by the veteran's unnegotiated compensation check for $1,056, 
for the month of his death, is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

